Citation Nr: 1219336	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as a back condition), to include as secondary to service-connected peripheral vascular disease (PVD) of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied the benefit sought on appeal.

The Veteran and his wife, V. A., testified at a hearing before the undersigned Acting Veterans Law Judge held at the VA Central Office in March 2010.  A transcript of that hearing is of record.

In September 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  For the reasons discussed below, his appeal is again REMANDED to the RO via the AMC, in Washington D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a current low back disability that he incurred as secondary to his service connected peripheral vascular disease of the bilateral lower extremities.  Specifically, he alleges that as a result of this service-connected disability, he has experienced weakness in his legs requiring the use of a cane.  He additionally contends that he has fallen as a result of this disability, causing further injury to his back.  The Veteran also contended in a March 2010 statement that his back was injured during his active service.  

The Board's previous remand focused on scheduling the Veteran for a VA examination of his lumbar spine in order to obtain an opinion regarding the nature and etiology of currently diagnosed spine disabilities.  Specifically, the Board solicited an opinion as to whether any current lumbar spine disorder was caused or aggravated (permanently worsened by) his service-connected peripheral vascular disease of the bilateral lower extremities.  To this end, the Veteran was afforded a VA examination of his lumbar spine in September 2010.  X-rays of his spine revealed four non-rib bearing lumbar type vertebral bodies.  No significant spondylolisthesis was noted.  A mild rightward curvature of the lumbar spine was noted as being possibly positional.  Vertebral bodies and disc heights were noted to be relatively well-maintained.  

Following examination of the Veteran, the examiner diagnosed degenerative disc disease by history.  He then opined that the Veteran's current lumbar spine disorder was not caused by or a result of PVD.  The examiner noted that there was no question that the Veteran had PVD to the extent that he underwent a bypass in 1999, but that it appeared that his PVD in the left extremity had improved.  He additionally noted that the Veteran had significant diabetes and that he smoked cigarettes which likely contributed to his problems.  The examiner further opined that it was virtually impossible that the Veteran's PVD caused his lower back issues.  Rather, he opined, it was far more likely that his employment either contributed to or was the cause of his condition, and that his PVD did not cause or contribute to his back problem.  He further assessed that review of current x-rays failed to document definitively the DDD diagnosed by the Veteran's private physician.  

Notably, the September 2010 VA examiner did not clearly provide an opinion with respect to whether the Veteran's lumbar spine disability was aggravated by his service-connected PVD.  Further, in providing the opinion that the Veteran's lumbar spine DDD was not caused by or a result of his service-connected PVD, the examiner did not address the November 2009 opinion provided by the Veteran's private physician, Felix M. Kirven, M.D., at Kirven, Orthopedic Group, that it was more probable than not that the Veteran's altered gait, resulting from his PVD, would certainly cause some back pain.  Nor did the examiner address the Veteran's contention that his service-connected PVD had caused weakness in his legs to the extent that he had fallen, causing further injury and pain to his back.  For these reasons, the Board finds that the September 2010 VA examiner's opinion is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, where a recent statement provided by the Veteran in March 2010 alleges that he was sent to Vietnam for a short time and that while there, he was hit in the back during an explosion, the VA examiner should additionally provide an opinion with respect to whether the Veteran's current lumbar spine disability was incurred during service or as a result of an in-service disease, event, or injury.  

Finally, any outstanding and relevant private treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran had been undergoing fairly consistent treatment for his claimed spine disability from the Kirven Orthopedic Group and from the Greater Suffolk Medical Center, and treatment records from these providers, dated since March 2010, have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary release forms, make arrangements to obtain a complete copy of the Veteran's treatment records from Kirven Orthopedic Group and from the Greater Suffolk Medical Center, dated since March 2010.  Any response received should be documented in the Veteran's claims file.

2.  Thereafter, return the Veteran's claims file to the examiner who provided the September 2010 VA examination report and request an addendum to that examination report.  If that examiner deems it necessary or if the examiner is no longer available, schedule the Veteran for a new orthopedic examination to determine the nature, extent, and etiology of any current lumbar spine disabilities found to be present.

If a new examination is provided, all pertinent symptomatology and findings must be reported in detail.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability, to include degenerative disc disease, is proximately due to, the result of, or chronically aggravated (permanently made worse) by his service-connected peripheral vascular disease.

If the examiner determines the Veteran's claimed lumbar spine disability is not proximately due to, the result of, or chronically aggravated by his service-connected peripheral vascular disease, the examiner is then asked to determine additionally whether it is at least as likely as not (50 percent or greater probability) that a lumbar spine disability was initially manifested during the Veteran's military service or as a result of any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the November 2009 opinion from the Veteran's private physician that it is more probable than not that the Veteran's peripheral vascular disease, resulting in an altered gait, would cause some back pain.  The examiner should additionally address the Veteran's contention that his peripheral vascular disease has caused weakness in his legs leading to falls that have aggravated his lumbar spine disability.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


